Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14911761, filed on February 12, 2016.

Remarks
The instant case is a divisional filing of US Application no. 14911761. In the parent case, Applicant has perfected foreign priority by filing translations for the claimed priority applications JP 2013168567 filed on August 14, 2013 and JP 2014038472 filed on February 28, 2014. The translations support the claimed subject matter set forth in the instant application. The closest prior art, US 20170062731 claims benefit of foreign applications filed in Japan on December 26, 2013 and March 14, 2014. Applicant’s perfection of foreign priority disqualifies this prior art as an intervening reference and as such, the instant claims read free of the prior art and are in a condition for allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art of record fails to disclose a light emission layer having three distinct compounds wherein the second is a delayed fluorescent material having the claimed singlet and triplet energy relationships, thereby not disclosing or rendering obvious the limitations of Claim 1 pertaining to expressions A and B. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721